DETAILED ACTION
This action is in response to the amendments filed on Nov. 14th, 2022. A summary of this action:
Claims 1-2, 4-8, 11-22 have been presented for examination.
Claims 1, 2, 19-20 were amended
Claim 22 is newly added
Claim(s) 1-2, 4-8, 11-13, 16-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Yuan et al., “A New Method To Model Relative Permeability in Compositional Simulators To Avoid Discontinuous Changes Caused by Phase-Identification Problems”, 2012
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Yuan et al., “A New Method To Model Relative Permeability in Compositional Simulators To Avoid Discontinuous Changes Caused by Phase-Identification Problems”, 2012 and in further view of Skjervheim et al., “Incorporating 4D Seismic Data in Reservoir Simulation Models Using Ensemble Kalman Filter”, 2007 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Yuan et al., “A New Method To Model Relative Permeability in Compositional Simulators To Avoid Discontinuous Changes Caused by Phase-Identification Problems”, 2012 and in further view of Shetty et al., US 10,954,757
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn. A new grounds of rejection is presented below, as was necessitated by amendment.

As Lashgari is still relied upon, the Examiner has responded to the argument regarding Lashgari  below:

Applicant submits (Remarks, pages 9-10): “…The oil rate plot of Figure 10 of Lashgari is smooth. In stark contrast, the oil production rate of the example plot 1500 of Fig. 15 of the instant application exhibits oscillations…In properly considering Lashgari as a whole, at p. 17, Lashgari states with respect to Figure 11 (not Figure 10) that "average water and microemulsion saturations are fluctuating as a result of phase tracking and surfactant concentration differences between four-phase model and original models". Again, the plot of 5 Figure 10 of Lashgari for oil rate is smooth.”

Examiner’s Response: The Examiner respectfully disagrees, because this argument implies that Lashgari’s simulator does not, and cannot, have such oscillations based on a few example plots provided by Lashgari. 
However, such an issue is an inherent characteristic/result of Lashgari.
See MPEP § 2112(II): “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference... "[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”
	For evidence to establish the above inherency, see the instant specification, ¶ 48: “As an example, simulator can include features of the UTCHEM simulator, which is a multicomponent, multiphase, three-dimensional chemical compositional reservoir simulation model simulator… In the UTCHEM simulator, four phases can be modeled” – e.g. Lashgari 2015, page 14 ¶ 1: “…UTCHEM four-phase model…” and page 16, ¶ 2: “Fig.9 - shows the comparison of oil, water, and microemulsion saturations on day 25 for both four-phase and original models in UTCHEM.” 
Then see the instant specification ¶ 53: “…Such discontinuities may result from both specifics of the implementation in a simulator as well as the physical nature of a process or processes.” And to clarify, ¶ 179: “With reference to the relative permeability model present in the UTCHEM simulator, the appearance of a non-negligible ME phase saturation will give rise to discontinuous jumps in Sar and Sa, leading to discontinuous jumps in the relative permeability of the three phases.”, also see ¶ 182, see figure 14 as described in ¶ 184, when this is taken in view of ¶ 49. 
As such, in view of the instant specification, this is an inherent characteristic/problem in the implementation of UTCHEM simulator such as Lashgari’s 2015 4-phase model for UTCHEM. 

For additional evidence to support the conclusion of this being an inherent characteristic/problem, see the previously cited Lashgari, “A New Three-Phase Microemulsion Relative Permeability Model for Chemical Flooding Reservoir Simulators”, Oct. 2017, abstract: “These comparisons show the old model has numerical discontinuities that are not physical in nature and that can lead to oscillations in the numerical simulations” and to clarify section “Introduction and Background”, ¶ 2: “The objective of this study was to develop a simple, continuous two and three-phase microemulsion relative permeability model with relatively few parameters that is practical for use in chemical flooding simulators (Lashgari 2014, Patacchini et al. 2014, Lashgari et al. 2015 [the relied upon reference], Tagavifar et al. 2016, Han et al.2017,). Discontinuities in relative permeability cause numerical problems such as oscillations that can cause severe reductions in the size of the time steps. Discontinuities also cause errors in the physical predictions of important phenomena such as phase trapping and surfactant retention. Thus, there was a need to develop a new model without discontinuities. The need for a continuous model has been known for a long time (Khan et al. 1996, Gullapalli and Chih-Hung 2011), but it was a very challenging task to develop a continuous model because of the complexity of three-phase microemulsion phase behavior…” – wherein Lashgari disclosed this inherent problem/characteristic in Oct. 2017, which is contemporaneous to the instant effective filing date of Sept. 2017. 

Claim Interpretation 
Claim 1 recite: …a third time that represents an end of an interpolation time period…
Claim 2 recites: The method of claim 1 wherein the multi-phase operational mode comprises a constant relative permeability time period between the first time and the second time and a varying relatively permeability time period between the second time and the third time. 
See the instant figure 14 and instant ¶¶ 185-187: “For example, time A can be prior to time A' and B where interpolation occurs from time A' to B as indicated in the examples of Fig. 6… For example, consider holding relative permeabilities for water and oil constant from times A and A'.”, also see ¶¶ 145, 196, and 216.
In view of the specification, the varying time period in dependent claim 2 is interpreted to encompass, but not limited to, a time period in which the interpolation occurs and the results of the interpolation are a varying. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 11-13, 16-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Yuan et al., “A New Method To Model Relative Permeability in Compositional Simulators To Avoid Discontinuous Changes Caused by Phase-Identification Problems”, 2012
The Examiner notes that the Yuan reference was previously cited in the non-final rejection in July 2022 as pertinent.  

Regarding Claim 1
Lashgari teaches:
	A method of operating a reservoir simulator comprising: (Lashgari, abstract: “This paper describes a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator… Finally, we implemented the coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM). The results are validated against conventional reservoir simulators for several three-phase cases comprising steam/water/oil, gas/oil/water, and oil/water/microemulsion…” – i.e. this is a computer-implemented reservoir simulator)
	performing a reservoir simulation based on a spatial reservoir model that represents a subterranean environment that comprises a reservoir wherein, for a portion of the spatial reservoir model, the performing comprises utilizing a phase model operational mode(Lashgari, abstract: “This paper describes a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator… Finally, we implemented the coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM). The results are validated against conventional reservoir simulators for several three-phase cases comprising steam/water/oil, gas/oil/water, and oil/water/microemulsion…” – i.e. this is a computer-implemented reservoir simulator)
to clarify: see the instant specification ¶¶ 156-158, 169-170, 172 which disclose the use of the “UTCHEM simulation”, i.e. the same one as Lashgari – and to further clarify, see the section titled “Relative Permeability Model” on page 12 of Lashgari, including ¶ 1: “Multiphase relative permeabilities are modeled using Corey- functions (Brooks and Corey, 1966; Delshad and Pope, 1989)….” and see equations 35-39, see the instant specification equations in ¶¶ 157-159 and ¶ 173 which are similar)
	10 based at least in part on a phase transition in the portion of the spatial reservoir model to a multi-phase region that comprises a microemulsion, implementing a multi-phase operational mode, wherein the multi-phase operational mode comprises use of a first time that represents appearance of the microemulsion in a three phase oil-water-microemulsion state, a 15second time that represents a transition to an oil-microemulsion state or water- microemulsion state, (Lashgari, abstract: “…Therefore, inter-phase mass transfer between gas/oil or steam/water in the presence of the microemulsion phase and the equilibrium between phases is calculated…” to clarify, page 2, ¶ 3: “UTCHEM (University of Texas Chemical flooding Simulator) is a multicomponent and multiphase model of chemical flooding processes; it accounts for complex phase behavior, chemical and physical transformations properties… These components can form up to four fluid phases (air, water, oil, and microemulsion) and any number of solid minerals depending on the overall composition. Microemulsion phase forms only above the critical micelle concentration of the surfactant…” – and see table 2 for “The mass transfer of components among phases in the developed four-phase UTCHEM” 
	As to the phase transition between two different times: see page 3, second to last paragraph: “In the developed flow and mass transport model, a comprehensive phase behavior is required for considering interphase mass transfer and phase tracking….Therefore, both interphase mass transfer between gas/oil or steam/water in the presence of the microemulsion phase and the equilibrium between phases are calculated accurately.” – to clarify, page 4, last paragraph, and further page 10, ¶ 2: “Some variables such as alcohol type and concentration, and changes in pressure, temperature, and solution gas also cause a phase environment shift from one type of phase behavior to another type. The surfactant/oil/water phase behavior is thus represented as a function of effective salinity, once the binodal curve and tie lines are described….” – i.e. this has a “phase tracking” feature to track the phases over time, e.g. for when there is a “phase environment shift” such that the “phase behavior [type]” changes
	as to the phase transition being between a three phase oil-water-microemulsion to a two phase oil-microemulsion/water-microemulsion – see page 14, section: “Surfactant Injection with Three Phase Existing Case (Case-2)”, ¶ 1: “In this case, existing phases are microemulsion/oil/water.” – and see figure 10, which shows that the oil rate goes to 0 at day = 100, whereas the “water rate” and “ME Rate” are both greater then 0 – i.e. this is an example of transitioning from the 3 phase flow to an ME-water flow with respect to time during the simulation)
	And based at least in part on a phase transition in the portion of the spatial 20 reservoir model from the multi-phase region to a different phase region, implementing the phase model operational mode for the portion of the spatial reservoir model. (Lashgari, as cited above – to summarize, this “is a multicomponent and multiphase model of chemical flooding processes;” (Lashgari, page 2, ¶ 3) which accounts for phase transitions, e.g. figure 10

Lashgari does not explicitly teach: and a third time that represents an end of an interpolation time period for interpolation of relative permeability between at least the second time and the third time, wherein the interpolation depends on a parameter that changes with respect to time to reduce oscillations with respect to time in oil production results of the reservoir simulation;

Lashgari, in view of Yuan teaches: and a third time that represents an end of an interpolation time period for interpolation of relative permeability between at least the second time and the third time, wherein the interpolation depends on a parameter that changes with respect to time to reduce oscillations with respect to time in oil production results of the reservoir simulation; (Lashgari, as cited above for the “phase tracking” feature (page 3) as clarified on page 10 ¶ 2: “…cause a phase environment shift from one type of phase behavior to another type” and page 14 ¶ 1 – i.e. Lashgari teaches the first time, the second time, and that in between these times there is a shift in the “phase environment”/behavior 
As taken in view of Yuan, abstract: “Simple methods, such as the use of density during compositional simulations, often fail to identify the phases correctly, and this can cause discontinuities in the computed relative permeability values… An alternative approach is to develop a relative permeability model that is continuous and independent of the phase numbers assigned by the flash calculation. Relative permeability is a function of saturation, but also composition, because composition affects the phase distribution in the pores (i.e., the wettability)… What we can easily do is calculate the molar Gibbs free energy (G) of each phase at reference compositions where the relative permeabilities are known or assumed to be known and then interpolate between these values by use of the G calculated during each timestep of the simulation [G being an example of a parameter that changes with respect to time]. Relative permeability values calculated this way are unconditionally continuous [reduced to having no discontinuity/oscillation] for all possible phase-behavior changes [e.g. the change during Lashgari], including even critical points. We tested the new relative permeability model on a variety of extremely difficult simulation problems with up to four phases, and it has not failed yet.”,
 to clarify on the oscillations, see page 1221, col. 2, ¶ 3: “…Discontinuities in relative permeability cause numerical oscillations, small timesteps, inaccurate results, and, in extreme cases, complete computational failure of the simulation.” – Yuan solves this issue
	To clarify on parameter changes, page 1225, col. 2, ¶ 1: “…These results clearly show large changes in the compositions of the gas, oil (condensate), and aqueous phases. The viscosity, and now the relative permeability, of each phase is changing with time and distance from the well. These properties, in turn, affect how fast the solvents flow back, which in turn affects the productivity of the well...”  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lashgari on “a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator” (Lashgari, abstract) which used a “Corey” model (Lashgari, page 12) with the teachings from Yuan on “a relative permeability model that is continuous and independent of the phase numbers assigned by the flash calculation” (Yuan, abstract), wherein “Fig. 5 shows that there is a discontinuity in the relative permeability near the critical point when the old Corey model was used in the simulation. Fig. 6 shows that the relative permeability is continuous when the simulation is performed by use of the new relative permeability model” (Yuan, page 1224, col. 2, ¶ 3).
 The motivation to combine would have been that “We tested the new relative permeability model on a variety of extremely difficult simulation problems with up to four phases, and it has not failed yet” – e.g. figures 5-6 as described on page 1224, col. 2, ¶ 3, also see page 1226, col. 2, ¶ 1: “The computational time was less than 2 minutes by use of a Linux workstation. When the same simulation was attempted by use of the Corey relative permeability model without interpolation, the timesteps became so small after 483 days that, for all practical purposes, the simulation stopped.”, for clarification page 1229, ¶ 1: “Simulations that use the new model also take less computational time and show smoother results. The new approach has been applied to all the phases and thus is more general and flexible than previous attempts to model the effect of composition on relative permeability”

Regarding Claim 2
Lashgari, in view of Yuan teaches: The method of claim 1 wherein the multi-phase operational mode comprises a constant relative permeability time period between the first time and the second time (Lashgari, as cited above including figure 10 for the first time and the second time, and a phase transition between these times, as taken in view of Yuan, abstract: “… Relative permeability values calculated this way are unconditionally continuous for all possible phase-behavior changes, including even critical points.” – i.e. the calculations vary during “phase-behavior changes”, and therefore a skilled person would have inferred that when there was not a change that the relative permeability was constant
Then see figures 5-6 wherein “Fig. 5 shows that there is a discontinuity in the relative permeability near the critical point when the old Corey model was used in the simulation. Fig. 6 shows that the relative permeability is continuous when the simulation is performed by use of the new relative permeability model.” – wherein these show the “Relative Permeability” as a function of “Gridblock Number”, wherein this shows that there is a constant permeability range (blocks 12-30) leading up to the interpolation range (blocks 30-42) – it would have been inferred/obvious that when the phase transition was a function of time instead of gridblock number [e.g. Lashgari figure 10], there would have been a similar such plot which would have shown a similar such period of constant permeability, with respect to time, before the interpolation for “phase behavior changes” (Yuan, abstract) because “The viscosity, and now the relative permeability, of each phase is changing with time and distance from the well” (Yuan, page 1225, col. 2, ¶ 1) – i.e. Yuan’s technique calculates relative permeability as a function of time as well
and a varying relatively permeability time period between the second time and the third time. (Yuan, page 1225, col. 2, ¶ 1: “These results clearly show large changes in the compositions of the gas, oil (condensate), and aqueous phases. The viscosity, and now the relative permeability, of each phase is changing with time and distance from the well. These properties, in turn, affect how fast the solvents flow back, which in turn affects the productivity of the well.” 
Then see figures 5-6 wherein “Fig. 5 shows that there is a discontinuity in the relative permeability near the critical point when the old Corey model was used in the simulation. Fig. 6 shows that the relative permeability is continuous when the simulation is performed by use of the new relative permeability model.” – wherein these show the “Relative Permeability” as a function of “Gridblock Number”, wherein this shows that there is a constant permeability range (blocks 12-30) leading up to the interpolation range (blocks 30-42) wherein the interpolated values are varying in this range – it would have been inferred/obvious that when the phase transition was a function of time instead of gridblock number [e.g. Lashgari figure 10], there would have been a similar such plot which would have shown a similar such period of varying interpolated values, with respect to time, because “The viscosity, and now the relative permeability, of each phase is changing with time and distance from the well” (Yuan, page 1225, col. 2, ¶ 1) – i.e. Yuan’s technique calculates relative permeability as a function of time as well

Regarding Claim 4
Lashgari teaches: 
	The method of claim 1 wherein the performing comprises performing a dynamic reservoir simulation. Amendment w/RCE re: Final OA of 12 Nov. 2021 Page 3 of 17 Ser. No. 16/140,383(Lashgari, last paragraph of page 14: “Gas and Water Injection with Three Phase Existing Case (Case-1) In this case, we simulate injection of gas and water with a well schedule.” And to clarify, page 23, last paragraph: “The results of the developed model are validated against original UTCHEM for a three-phase surfactant flooding (oil/water/microemulsion) and then tested against CMG-IMEX for a three-phase gas and water injection (gas/water/oil) case. “- for the BRI, see ¶ 198: “As an example, a dynamic reservoir simulation can include modeling water injection as may be associated with surfactant flooding as a chemical EOR operation”, e.g. Lashgari

Regarding Claim 5
Lashgari teaches: 
	The method of claim 1 wherein the multi-phase region comprises a region of a ternary phase diagram. 5(Lashgari, figures 4-5 show “ternary diagram” wherein page 8, last paragraph clarifies: “The surfactant/oil/water phase behavior has been developed based on Winsor (1954), Reed and Healy (1977), Nelson and Pope (1978), Prouvost et al. (1985), and Camilleri et al., (1987) works. Volumetric total concentrations of the three components (c1,c2,c3) are used as the coordinates on a ternary diagram…” – as to the region, see the diagrams for the labelling pointing to the different “phase[s]” in different regions of the diagram

Regarding Claim 6
Lashgari teaches: 
	The method of claim 5 wherein the ternary phase diagram comprises an oil, water and surfactant phase diagram. (Lashgari, as cited above for figures 4-5 and page 8 last paragraph teaches: “The surfactant/oil/water phase behavior has been developed based on Winsor (1954), Reed and Healy (1977), Nelson and Pope (1978), Prouvost et al. (1985), and Camilleri et al., (1987) works. Volumetric total concentrations of the three components (c1,c2,c3) [the surfactant/oil/water] are used as the coordinates on a ternary diagram.” – to clarify, caption of figure 8: “Comparison of water (c1), oil(c2), surfactant (c3),” as well as caption of figure 13

Regarding Claim 7
Lashgari teaches: 
	The method of claim 1 wherein a salinity gradient exists in the spatial reservoir model.10 (Lashgari, age 23, last paragraph: “Some aspects of surfactant flooding such as gradient salinity is considered and discussed in this work” and see pages 8-10 for this discussion for more details)

Regarding Claim 8
Lashgari teaches: 
	The method of claim 7 wherein the transition to a multi-phase region depends at least in part on the salinity gradient. (Lashgari, last paragraph of page 8: “Although the presence of salinity, alcohol, and divalent cations c5,c6,c7 affect the surfactant phase
behavior significantly, we model, in this study, the surfactant phase behavior as being affected by salinity alone… At low salinity, an excess oil phase that is essentially pure oil and a microemulsion phase that contains water plus electrolytes, surfactant, and some solubilized oil exist as shown in Fig.4b The tie lines (distribution curves) at low salinity have negative slope. This type of phase environment is called Winsor Type I, or Type II (-). At high salinity, an excess water phase and a microemulsion phase containing most of the surfactant and oil, and some solubilized water exist as illustrated in Fig.5a. This type of phase environment is called Winsor Type II, or alternatively Type II(). At intermediate salinity, the mixture separates into three phases. These phases are excess oil and water phases and a microemulsion phase as shown in Fig.5b.” – e.g. see the “Case-2” example starting on page 14: “In this case, we tested a 1-D problem similar to Case-1, but surfactant is injected into reservoir under different salinity levels…” as clarified on page 16, ¶ 2: “Since surfactant is injected along with water in the effective salinity range, microemulsion is formed and the oil and water phases are displaced by microemulsion phase.”

Regarding Claim 11.
Lashgari teaches: 
	The method of claim 1 comprising injecting water and surfactant based at least in part on the reservoir simulation. (Lashgari, page 23, last paragraph: “The results of the developed model are validated against original UTCHEM for a three-phase surfactant flooding (oil/water/microemulsion) and then tested against CMG-IMEX for a three-phase gas and water
injection (gas/water/oil) case. In order to show a performance of developed formulations and implementations, we considered a gas and water injection case along with surfactant and anion injection to account for four phases in equilibrium.”,
e.g. “Case-2” on page 14: “In this case, we tested a 1-D problem similar to Case-1, but surfactant is injected into reservoir under different salinity levels. We are interested in evaluating the surfactant phase behavior results in the four-phase model versus original model. In this case, existing phases are microemulsion/oil/water” as well as “Case-3” on page 17 as clarified on page 19, ¶¶ 2-3: “Same gas (100 ft3/day) is being reinjected with water and surfactant on day 75 until 150 days… Once water and surfactant are injected along with water on day 25, in the effective salinity range, microemulsion is generated then oil and water phases are displaced by microemulsion phase”

Regarding Claim 12.
Lashgari teaches: 
	The method of claim 1 comprising performing surfactant flooding 20 based at least in part on the reservoir simulation. (Lashgari, page 23, ¶ 2: “The results of the developed model are validated against original UTCHEM for a three-phase surfactant flooding (oil/water/microemulsion) and then tested against CMG-IMEX for a three-phase gas and water injection (gas/water/oil) case” and page 9, ¶ 1: “Surfactant phase behavior should be thoroughly modeled with reservoir fluids at reservoir conditions to evaluate the performance of surfactant flooding in the presence of solution gas in oil at reservoir temperature and pressure”

Regarding Claim 13.
Lashgari teaches: 
	The method of claim 1 comprising determining production rate of the reservoir based at least in part on the reservoir simulation. 25 (Lashgari, figure 7 caption: “Comparison of CMG-IMEX and UTCHEM four-phase model for oil production rate, water production rate, gas production rate, and cumulative oil production rate in Case-2.”, also see figure 10 and its description on page 16: “Fig.10 shows the comparison of oil production rate in both simulators in an excellent agreement.”

Regarding Claim 16.
Lashgari teaches: 
	The method of claim 1 comprising determining the transitions. (Lashgari, page 3, ¶ 2: “In the developed flow and mass transport model, a comprehensive phase behavior is required for
considering interphase mass transfer and phase tracking.”, e.g. page 16, ¶ 2: “Results show reasonable agreement between the two models. Since surfactant is injected along with water in the effective salinity range, microemulsion is formed and the oil and water phases are displaced by microemulsion phase.”e, e.g. page 19, ¶ 3: “…Once water and surfactant are injected along with water on day 25, in the effective salinity range, microemulsion is generated then oil and water phases are displaced by microemulsion phase. Gas reinjection is started on day 75 along with water and surfactant injection and four-phases microemulsion/oil/water/gas) coexist”)

Regarding Claim 17.
Lashgari teaches: 
	The method of claim 1 comprising generating simulation results for the spatial reservoir model that represents the subterranean environment that comprises the reservoir and rendering a graphical user interface to a display that comprises a 5 graphical representation of the reservoir that includes representations of the simulation results being spatially distributed in the reservoir. (Lashgari, figure 13: “Figure 13—water (c1) oil (c2), surfactant (c3), anion (c5), and gas c8 concentration profile results in the various days for Case-3.”, similarly see figure 14 – these are plots [graphical representations] showing “results” from the simulation wherein the results vary as a function of “Distance [ft]” as per the x-axis 
	Also, see table 5: “Reservoir Size 200ftx10ftx10ft Number of Gridblock 20x1x1
Gridblock Size 10ftx10ftx10ft” – and see pages 14-15, the paragraph split between the pages: “…A midpoint weighting is used for calculation of viscosity and density at the boundary (face of two gridblocks) in the…” as another example of a spatially distributed result


Regarding Claim 19.
	Claim 19 is rejected under a similar rationale as claim 1 above, wherein Lashgari teaches: 
	A system comprising: 	15a processor; 	memory operatively coupled to the processor;
	and processor-executable instructions stored in the memory to instruct the system, the instructions comprising instructions to: (Lashgari, abstract: “This paper describes a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator… Finally, we implemented the coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM). The results are validated against conventional reservoir simulators for several three-phase cases comprising steam/water/oil, gas/oil/water, and oil/water/microemulsion…” – i.e. this is a computer-implemented reservoir simulator)
	 

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 1 above, wherein Lashgari teaches:
	One or more non-transitory computer-readable storage media comprising computer-executable instructions to instruct a computer, the instructions comprising instructions to: (Lashgari, abstract: “This paper describes a general four-phase model developed for gas (steam)/oil/water/microemulsion, co-existing at equilibrium and implemented using original framework of the IMPES chemical flooding simulator… Finally, we implemented the coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM). The results are validated against conventional reservoir simulators for several three-phase cases comprising steam/water/oil, gas/oil/water, and oil/water/microemulsion…” – i.e. this is a computer-implemented reservoir simulator)

Regarding Claim 21.
Lashgari teaches: 
The method of claim 1, wherein the multi-phase operational mode comprises …and, wherein the microemulsion is mobile, defining the microemulsion as a displacing phase. (Lashgari, page 19, ¶ 3: “Once water and surfactant are injected along with water on day
25, in the effective salinity range, microemulsion is generated then oil and water phases are displaced by microemulsion phase” – also see page 16, ¶ 2: “Since surfactant is injected along with water in the effective salinity range, microemulsion is formed and the oil and water phases are displaced by microemulsion phase” 

Lashgari, in view of Yuan, teaches: …holding at least oil and water relative permeabilities constant for a constant relative permeability time period prior to the interpolation that occurs over at least a portion of the interpolation time period …(Lashgari, as cited above including figure 10 for the first time and the second time, and a phase transition between these times, as well as page 12 of Lashgari for the “Relative Permeability Model” including: “Relative permeability experiments with pre-equilibrated phases show that oil, water, microemulsion and gas relative permeabilities are function of their phase saturations…”  - i.e., it uses the relative permeabilities for each of “oil, water, microemulsion, and gas”
as taken in view of Yuan, abstract: “… Relative permeability values calculated this way are unconditionally continuous for all possible phase-behavior changes, including even critical points.” – i.e. the calculations vary during “phase-behavior changes”, and therefore a skilled person would have inferred that when there was not a change that the relative permeability was constant
Then see figures 5-6 wherein “Fig. 5 shows that there is a discontinuity in the relative permeability near the critical point when the old Corey model was used in the simulation. Fig. 6 shows that the relative permeability is continuous when the simulation is performed by use of the new relative permeability model.” – wherein these show the “Relative Permeability” as a function of “Gridblock Number”, wherein this shows that there is a constant permeability range (blocks 12-30) leading up to the interpolation range (blocks 30-42) – it would have been inferred/obvious that when the phase transition was a function of time instead of gridblock number [e.g. Lashgari figure 10], there would have been a similar such plot which would have shown a similar such period of constant permeability, with respect to time, before the interpolation for “phase behavior changes” (Yuan, abstract) because “The viscosity, and now the relative permeability, of each phase is changing with time and distance from the well” (Yuan, page 1225, col. 2, ¶ 1) – i.e. Yuan’s technique calculates relative permeability as a function of time as well

Regarding Claim 22.
Lashgari, in view of Yuan teaches: 	The method of claim 1, wherein the parameter that changes with respect to time depends on microemulsion phase saturation with respect to time. (Lashgari, page 12, ¶ 3: “Relative permeability experiments with pre-equilibrated phases show that oil, water, microemulsion and gas relative permeabilities are function of their phase saturations“ as taken in view of Yuan, abstract: “Relative permeability is a function of saturation, but also composition, because composition affects the phase distribution in the pores (i.e., the wettability).”, then see page 1222, col. 1, ¶ 4: “During the compositional simulation, a flash calculation is made and G divided by RT (Gj/RT) is used as the independent variable to interpolate between the known values of each parameter in the relative permeability model. The relative permeability is then calculated as a function of saturation by use of the interpolated parameters.” – and page 1225, col. 2, ¶ 1: “These results clearly show large changes in the compositions of the gas, oil (condensate), and aqueous phases. The viscosity, and now the relative permeability, of each phase is changing with time and distance from the well. These properties, in turn, affect how fast the solvents flow back, which in turn affects the productivity of the well.”)

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Yuan et al., “A New Method To Model Relative Permeability in Compositional Simulators To Avoid Discontinuous Changes Caused by Phase-Identification Problems”, 2012 and in further view of Skjervheim et al., “Incorporating 4D Seismic Data in Reservoir Simulation Models Using Ensemble Kalman Filter”, 2007 

Regarding Claim 14.
Lashgari, in view of Yuan, does not explicitly teach:
	The method of claim 1 comprising building the spatial reservoir model based at least in part on survey data. 

Skjervheim teaches:
The method of claim 1 comprising building the spatial reservoir model based at least in part on survey data. (Skjervheim, summary: “A method based on the ensemble Kalman filter (EnKF) for continuous model updating with respect to the combination of production data and 4D seismic data is presented. When the seismic data are given as a difference between two surveys, a combination of the ensemble Kalman filter and the ensemble Kalman smoother has to be applied…. The model system consists of a commercial reservoir simulator coupled with a rock physics and seismic modeling software.”
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lashgari, as was modified above, on “coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM)” (Lashgari, abstract) with the teachings from Skjervheim on “A method based on the ensemble Kalman filter (EnKF) for continuous model updating with respect to the combination of production data and 4D seismic data is presented.” (Skjervheim, summary). The motivation to combine would have been that “For the synthetic case, it is shown that the introduction of seismic data gives a much better estimate of reservoir permeability. For the field case, the introduction of seismic data gives a very different permeability field than using only production data, while retaining the production match.” (Skjervheim, summary)
 
Regarding Claim 15.
Skjervheim teaches:
	The method of claim 14 wherein the survey data comprises seismic survey data of the subterranean environment.30 (Skjervheim, summary: “A method based on the ensemble Kalman filter (EnKF) for continuous model updating with respect to the combination of production data and 4D seismic data is presented. When the seismic data are given as a difference between two surveys, a combination of the ensemble Kalman filter and the ensemble Kalman smoother has to be applied…. The model system consists of a commercial reservoir simulator coupled with a rock physics and seismic modeling software.” – to clarify, page 282, col. 2, ¶ 3: “In our case, the forward model consists of a commercial reservoir simulator coupled to a rock physics/seismic modeling tool” and further on page 283, col. 2, last paragraph: “When the EnKF method is used to update reservoir simulation models, … typically includes pressures, saturations, porosities and permeabilities in all grid cells in addition to the measurements at time, tn.”)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashgari, “Development of a Four-Phase Chemical-Gas Model in an IMPEC Reservoir Simulator”, 2015 taken in view of Yuan et al., “A New Method To Model Relative Permeability in Compositional Simulators To Avoid Discontinuous Changes Caused by Phase-Identification Problems”, 2012 and in further view of Shetty et al., US 10,954,757

Regarding Claim 18.
Lashgari teaches: 
The method of claim 1 comprising generating simulation results for the spatial reservoir model that represents the subterranean environment that comprises10 the reservoir(Lashgari, page 13, last paragraph: “In this case, we simulate injection of gas and water with a well schedule. This comparison has been performed between CMG-IMEX and UTCHEM four-phase model. The case is a 1-D problem that starts injecting gas at the beginning for 25 days and then stops injecting gas; and water is started to inject for another 50 days. Both water and gas together are then injected into reservoir for another 75 days as shown in Fig.6…” – i.e. this is a reservoir simulation which produces results for a “reservoir” which would have been part of a subterranean environment 

Lashgari, in view of Yuan, does not explicitly teach:
	…using the simulation results, controlling at least one piece of equipment for fluid injection to the reservoir and/or controlling at least one piece of equipment for fluid production from the reservoir. 

Shetty teaches:
	…using the simulation results, controlling at least one piece of equipment for fluid injection to the reservoir and/or controlling at least one piece of equipment for fluid production from the reservoir. (Shetty, col. 4, ¶ 1: “…In some implementations, the injection treatment control subsystem 111 controls the injection treatment based on simulations performed by the computing subsystem 110. For example, a pumping schedule or other aspects of a fracture treatment plan can be generated in advance based on simulations performed by the computing subsystem 110. As another example, the injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection treatment…”, for more clarification also see col. 3, ¶¶ 3-4 including lines 50-55: “The purpose of the fluid flow models is to model the flow of incompressible fluids ( e.g., liquids), compressible fluids (e.g., gases), or a combination of multiple fluid phases with or without entrained solids…” 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lashgari, as was modified above,  on “coupled surfactant and black oil phase behavior models and the fluid flow formulations in an IMPEC chemical flooding simulator (UTCHEM)” (Lashgari, abstract) with the teachings from Shetty on a system that integrates “simulations” with “multiple fluid phases” (Shetty, col. 3-4 as cited above) with injection treatment control subsystem”. The motivation to combine would have been that such an integration would have enabled the full system to “modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem in real time during the injection treatment” (Shetty, col. 4, ¶ 1). An additional motivation to combine would have been that “In some instances, data provided by the simulations can be displayed in real time during the injection treatment, for example, to an engineer or other operator of the injection assembly 108.” (Shetty, col. 4, ¶ 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alzayer et al., “On Modification of Relative Permeability in Compositional Simulation of Near-miscible Processes”, 2016 – see the abstract, see pages 4-5 including ¶¶ 1-2 on page 4 and ¶¶ 1-2 on page 5
Alzayer, “RELATIVE PERMEABILITY OF NEAR-MISCIBLE FLUIDS IN COMPOSITIONAL SIMULATORS”, Master’s Thesis, Stanford University, Sept. 2015 – see §§ 3.1-3.2 
Christensen et al., “Compositional Simulation of Water-Alternating-Gas Processes”, 2000 see the abstract ¶ 2, see page 3 section “Small Oscillations in Saturations” including ¶ 1: “If oscillations in either gas or water saturations occur, the program will remember the saturation value of the phase when the first oscillation first occurred. Using the tolerance value (given by the user) it will decide during the next timesteps if this was a 'true' change in saturation or just an oscillation. Figure 7 shows an example. The oscillation at point A is not accepted as a saturation change, as it is below the tolerance. When the saturation changes at point B it will be accepted as a saturation change at point C, when the tolerance limit is exceeded. This procedure will in almost all cases be the best solution for 'catching' many small oscillations which might sum up to a significant saturation change. In this work a tolerance value of 0.001 saturation units was used.” 
Neshat, “Compositional Three-phase Relative Permeability and Capillary Pressure Models Using Gibbs Free Energy”, University of Texas at Austin, Master’s Thesis, August 2016, see § 3.3 on pages 15-19, see pages 45-52 including figure 5-5 and the steps on page 51
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        


/D.A.H./Examiner, Art Unit 2147